DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carol Druzbick, Reg. No. 40,287, on May 6, 2021.
The application has been amended as follows: 
The last line of claim 4 has been amended to read: lower surface of the second end plate.

Information Disclosure Statement
The information disclosure statements submitted on April 30, 2021 and on May 4 were filed after the mailing date of the Notice of Allowance on April 16, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Any foreign language documents submitted by applicant have been considered only to the extent of the short explanation of significance, English abstract or English equivalent, if appropriate.

Allowable Subject Matter
Claims 1, 3 – 9, 14, 16 – 19, and 21 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1, 3 – 9, 14, 16 – 19, and 21 – 23 were allowed in the previous office action (Notice of Allowance mailed April 16, 2021) and a statement of the reasons for allowance was provided therein. The examiner has further reviewed the references cited in the IDS filed April 30, 2021 and in the IDS cited May 4, 2021 and does not considered them to affect the patentability of the claims in the present application. Additionally, the above amendment to claim 4 corrects for a typographical error in the claim and does not substantially affect its scope. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773